DETAILED ACTION

Status of the Application
	In response filed on May 5, 2022, the Applicant amended claims 1-4 and cancelled claims 9-11.  Claims 1-8 are pending and currently under consideration for patentability.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant has amended the claims to correct informalities identified in the previous action. These objections have been withdrawn accordingly. 

	With respect to the rejection of claims 3 and 4 under 35 U.S.C. 112 (b), Applicant has appropriately amended the claims. The rejections of claims 3 and 4 under 35 U.S.C. 112 (b) (for the reasons previously of record) have been withdrawn.

Response to Arguments
	Applicant’s arguments, with respect to the rejection of amended claim 1 under 35 U.S.C. 103 have been considered, but are moot in view of a new grounds of rejection. 
	Examiner notes that the Examiner maintains that Bladel discloses a broadest reasonable interpretation of “wherein the link or URL includes a back-end link; enable a user or a system administrator to change the back-end link, thereby redirecting the viewer who selects or follows the link or URL to a different webpage”. For example, Bladel teaches that the link/URL provided for the user to publish via their social media profile is a shortened URL, and that the system has a backend mapping mechanism used to redirect/forward incoming requests for the shortened URL to either a first or second URL (where the second network resource located) ([0043]-[0044] “shortened resource locator…mapping the shortened resource location to the actual URL for the second network resource…or the URL for the first network resource…any method or technology known…for mapping one URL to another URL…URL forwarding, redirecting…URL redirection…is a technique for making a webpage available under many URLs…manual redirection…server-side redirection scripting…meta refresh redirection, JavaScript redirection…”). As such, the shortened URL “includes a back-end link”. Furthermore, because the system includes redirection logic (e.g., backend mapping table/logic) where the back-end link (e.g., the second URL, or location to which a user who clicks on the shortened link is redirected) can be specified, the system’s processor “enables a user or system administrator to change the back-end link, thereby redirecting the viewer who selects or follows the link or URL to a different webpage”. Furthermore, Bladel does suggest the shortened URL can map to “the actual URL for the second network resource…or the URL for the first network resource” ([0043]). As such, Bladen shows that the URL to which the shorted URL redirects could be changed at the discretion of a system administrator/user (e.g., that they are capable of making this change, and therefore that they are “enabled” to do so). This “enabling” is true, even though Bladel does not appear to explicitly disclose an embodiment where the backend link is changed from one to the other (e.g., changing the backend second URL to the first URL or some other URL so that people who click on the shortened URL are redirected to the first/other URL). A secondary reference is now relied upon to disclose an embodiment where the backend link is changed from a first URL to a second URL and therefore where a viewer who selects the link is redirected to a different webpage.
	Examiner notes that Applicant’s argument regarding the “instructing viewers to select or follow the link or URL” is not persuasive. It is not that the article’s message isn’t in some way related or associated with the overall process, it is that the message or “call to action” isn’t functionally related to any of the acts, structure, or properties of the claimed system/processor (i.e., the message isn’t functionally or structurally related to the associated physical substrate). 
The message in the article is entirely directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data. As such, no functional relationship exists. Furthermore, the message is printed matter because it claims the content information of the rendered article (i.e., a message that text in the article conveys to a reader when rendered). This message, per the claims, is an instruction. However, the link/URL provided to the user for publication is still selectable/followable, regardless of an instruction in the article. As such, the instruction is similar to the “instructions…added to a known product” or “instructions for using the chemicals” discussed in MPEP 2111.05. 
	
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claims 1-3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bladel U.S. PG Pub No. 2011/0251895, October  13, 2011) (hereinafter "Bladel”) in view of Golden et al. (U.S. PG Pub No. 2015/0081417, March 19, 2015) (hereinafter "Golden”) in view of Klias (U.S. PG Pub No. 2014/0129733 May 8, 2014) (hereinafter "Klias”)

With respect to claim 1, Bladel teaches a computer-based system for monetizing social media profiles on social media platforms ([0004], [0028], [0046], [0067]), comprising;
at least one processor; and a memory coupled to the at least one processor; wherein the at least one processor is configured to (Fig 7, Fig 9, [0032])
provide a link or URL for a user publish to a social media profile on a social media platform ([0028] & [0046] & [0067]-[0068] shortened URL is provided to a user and the user can publish it to their social media profile on a social media platform)
where the link or URL is controlled by the system; ([0043] & [0059]-[0060] the URL is controlled by the system because the system creates the URL and because the system controls where users are redirected once they click on the URL)
direct a viewer who selects or follows the link or URL to a webpage containing advertising ([0041] & [0043] & [0059] & [0063] viewer who selects/follows the URL is directed/redirected to a webpage containing advertising)
wherein the link or URL includes a back-end link ([0043]-[0044] “shortened resource locator…mapping the shortened resource location to the actual URL for the second network resource…or the URL for the first network resource…any method or technology known…for mapping one URL to another URL…URL forwarding, redirecting…URL redirection…is a technique for making a webpage available under many URLs…manual redirection…server-side redirection scripting…meta refresh redirection, JavaScript redirection…” - as such, the shortened URL “includes a back-end link”, [0067]-[0068])
enable a user or a system administrator to change the back-end link, thereby redirecting  a viewer who selects or follows the link or URL to a different webpage (([0043]-[0044] “shortened resource locator…mapping the shortened resource location to the actual URL for the second network resource…or the URL for the first network resource…any method or technology known…for mapping one URL to another URL…URL forwarding, redirecting…URL redirection…is a technique for making a webpage available under many URLs…manual redirection…server-side redirection scripting…meta refresh redirection, JavaScript redirection…” -because the system includes redirection logic (e.g., backend mapping table/logic) where the back-end link (e.g., the second URL, or location to which a user who clicks on the shortened link is redirected) can be specified, the system’s processor “enables a user or system administrator to change the back-end link, thereby redirecting the viewer who selects or follows the link or URL to a different webpage”. Furthermore, Bladel does suggest the shortened URL can map to “the actual URL for the second network resource…or the URL for the first network resource”. As such, Bladen shows that the URL to which the shorted URL redirects could be changed at the discretion of a system administrator/user (e.g., that they are capable of making this change, and therefore that they are “enabled” to do so)
Bladel does not appear to explicitly disclose,
provide at least one article for the user to publish to the social media platform instructing viewers to select or follow the link or URL
redirect said viewer who selects or follows the link or URL to said different webpage
However, Golden teaches a method/system for monetizing social media profiles on social media platforms (Fig. 9, [0042], [0073]). Golden teaches,
providing at least one article for the user to publish to the social media platform ([0042] “pinning sponsor related content”, [0044] & [0046] sponsor can provide content to post to earn a reward (i.e., at least one “article” to publish), [0073])
Golden suggests it is advantageous to include providing at least one article for the user to publish to the social media platform, because doing so can provide some control over the content posted to the social media platform ([0042], [0044] & [0046], [0073]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include providing at least one article for the user to publish to the social media platform, as taught by Golden, because doing so can provide some control over the content posted to the social media platform.

Bladel and Golden fail to expressly disclose wherein the provided at least one article instructs viewers to select or follow the link or URL. However, the difference between providing at least one article that doesn’t instruct a viewers to select or follow the link or URL and providing at least one article that does instruct a viewers to select or follow the link or URL is only found in the non-functional descriptive material and is not functionally involved in the functions performed by the claimed system (i.e., the message isn’t functionally or structurally related to the associated physical substrate). The “providing at least one article” function would be performed the same regardless of whether or not article instructs viewers to select or follow the link or URL since none of the steps explicitly interact therewith. The message in the article is entirely directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data. As such, no functional relationship exists. Furthermore, the message is printed matter because it claims the content information of the rendered article (i.e., a message that text in the article conveys to a reader when rendered). This message, per the claims, is an instruction. However, the link/URL provided to the user for publication is still selectable/followable, regardless of an instruction in the article. As such, the instruction is similar to the “instructions…added to a known product” or “instructions for using the chemicals” discussed in MPEP 2111.05.
Limitations that are not functionally interrelated with the useful acts, structure, or properties of the claimed invention carry little or no patentable weight.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Ngai, 70 USPQ2d 1862 (CAFC 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would also have been obvious to a person of ordinary skill in the art at the time of applicant’s invention to modify the system of Bladel in view of Golden to include wherein the provided at least one article instructs viewers to select or follow the link or URL, because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.

Although Bladel teaches/suggest a system configured to “enable” a user or administrator to change the back-end link, Bladel does not appear to explicitly disclose an embodiment where the backend link is actually changed from one to the other (e.g., changing the backend second URL to the first URL or some other URL so that people who click on the shortened URL are redirected to a different URL). Bladel does not appear to explicitly disclose,
redirect said viewer who selects or follows the link or URL to said different webpage
However, Klais teaches providing a link or URL for a user publish to a social media profile on a social media platform ([0042] generated URL…is an address…that includes the URL mapping scheme…the URL owner, or any other user, can copy the generated URL and insert it onto…social media”, [0048] “generated URLs can be incorporated into numerous types of advertising campaigns or communications…URLs generated by the URL management system may be incorporated into media such as advertisements…social media communications”). Klais further teaches,
redirect said viewer who selects or follows the link or URL to said different webpage ([0046]-[0048] “consider a merchant who is running a…campaign incorporating a link to a generated URL for a page where a user may purchase a particular product…merchant can easily modify the URL mapping scheme for that particular generated URL to route internet users to a landing page for a substitute product or different destination landing page…the URL mapping scheme associated with the generated URL can be modified without modifying the generated URL itself…may also modify the URL mapping scheme by selecting different routing instructions based on…geographic location, time of day…can be carried out indefinitely and for many…landing pages…even after a link has been included…URL management interface can be used to edit the routing instructions in real-time, without negatively impacting the operability of the link…”, [0042], [0032]-[0035] “”URL mapping…may allow URL owners to modify the mapping protocols of a URL as often as desired…dynamically change the destination associated with the URL without having to recode or modify any links…different URL…URL mapping…user is routed to different webpage…or page locations depending on the routing instructions”)
Klais suggests it is advantageous to include redirect said viewer who selects or follows the link or URL to said different webpage, because doing so can provide additional flexibility (e.g., the ability to further target or narrowcast information to different users by changing the webpage to which they are redirected) and additional marketing/revenue opportunities for the entities desiring to market to the users who select or follow the link/URL ([0042], [0044] & [0046], [0073]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bladel in view of Golden, to include redirecting said viewer who selects or follows the link or URL to said different webpage, as taught by Klais, because doing so can provide additional flexibility (e.g., the ability to further target or narrowcast information to different users by changing the webpage to which they are redirected) and additional marketing/revenue opportunities for the entities desiring to market to the users who select or follow the link/URL
Furthermore, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the redirection strategy of Klais (where the system directs users who select the link to different webpages based on various factors associated with the viewing users and where the URL owner or administrator changes the backend links and redirects people to different webpages)  of Klais for the redirection strategy of Bladel (where the system user/administrator changes the content at the same URL). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Furthermore, as in Klais, it was within the capabilities of one of ordinary skill in the art to modify the system of Bladel in view of Golden to include redirecting said viewer who selects or follows the link or URL to said different webpage. Furthermore, as in Klais, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would provide additional flexibility (e.g., the ability to further target or narrowcast information to different users by changing the webpage to which they are redirected) and additional marketing/revenue opportunities for the entities desiring to market to the users who select or follow the link/URL, as is needed in Bladel.


With respect to claim 2, Bladel teaches the system of claim 1;
further comprising: an advertiser-user campaign management system including a database configured to store ([0038], [0033]-[0034])
 Bladel does not appear to explicitly disclose,
a selected budget, 
a name of at least one selected user to implement an advertising campaign, 
and a time parameter, 
However, Golden teaches,
a selected budget, ([0039])
a name of at least one selected user to implement an advertising campaign ([0081]-[0083], [0034] & [0040] & [0044] & [0052])
and a time parameter, ([0039])
Golden suggests it is advantageous to include storing/selecting a selected budget, a name of at least one selected user to implement an advertising campaign, and a time parameter, because doing so can provide an advertiser with control over their campaign which increases advertiser satisfaction ([0081]-[0083], [0034], [0039], [0040] & [0044] & [0052]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Bladel to include storing/selecting a selected budget, a name of at least one selected user to implement an advertising campaign, and a time parameter, as taught by Golden, because doing so can provide an advertiser with control over their campaign which increases advertiser satisfaction.

With respect to claim 3, Bladel, Golden, and Klais teach the system of claim 2. Bladel does not appear to explicitly disclose,
wherein the at least one server sends a campaign initiation notification to the at least one user, 
the campaign initiation notification including information about an offer to engage in the campaign including a payment offer for participating and a time limit for expiration of the offer
However, Golden teaches,
wherein the at least one server sends a campaign initiation notification to the at least one user, (Fig 7 & [0044] & [0061])
the campaign initiation notification including information about an offer to engage in the campaign including a payment offer for participating and a time limit for expiration of the offer (Fig 7 & Fig 9 & Fig 10) 
Golden suggests it is advantageous to include wherein the server sends a campaign initiation notification to the at least one user, the campaign initiation notification including information about an offer to engage in the campaign including a payment offer for participating and a time limit for expiration of the offer, because doing so can encourage participation while sufficiently informing potential participants with the details of the opportunity (Fig 7 & [0044] & [0061]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Bladel to include wherein the server sends a campaign initiation notification to the at least one user, the campaign initiation notification including information about an offer to engage in the campaign including a payment offer for participating and a time limit for expiration of the offer, as taught by Golden, because doing so can encourage participation while sufficiently informing potential participants with the details of the opportunity.

With respect to claim 7, Bladel teaches the system of claim 1;
further comprising: an account management system, ([0055] account management module)
 operable to allow a user to couple multiple social media accounts on at least one social media platform to the system for advertising purposes ([0028]-[0029] & [0068] the user can post the URL to a plurality of their social media accounts on a plurality of social media platforms to earn commission) 

With respect to claim 8, Bladel, Golden, and Klais teach the system of claim 1. Bladel does not appear to explicitly disclose,
further comprising: an advertisement selection system, configured to allow a user to search for advertisements to post to social media profiles by targeting a category and browsing advertisements within a category
However, Golden teaches,
an advertisement selection system, configured to allow a user to search for advertisements to post to social media profiles by targeting a category and browsing advertisements within a category ([0055] & [0062] & Fig 7)
Golden suggests it is advantageous to include an advertisement selection system, configured to allow a user to search for advertisements to post to social media profiles by targeting a category and browsing advertisements within a category, because doing so can increase participations and use of the system ([0055] & [0062] & Fig 7).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Bladel to include an advertisement selection system, configured to allow a user to search for advertisements to post to social media profiles by targeting a category and browsing advertisements within a category, as taught by Golden, because doing so can increase participations and use of the system.



	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bladel in view of Golden in view of Klais, as applied to claim 3 above, and further in view of Marchese (U.S. PG Pub No. 2008/0033776, February 7, 2008) (hereinafter "Marchese”)

With respect to claim 4, Bladel, Golden, and Klais each the system of claim 3. Bladel does not appear to explicitly disclose,
wherein if the user selects an offer to participate, the at least one server determines whether the budget allows for the at least one user to participate and accepts the user as a participant if the budget is not exhausted or waitlists the user if the budget is exhaustedApplication No. 14/680,798 Docket No. T1NNE.001
However, Marchese discloses a method/system for monetizing social media profiles on social media platforms (abstract). Marchese teaches wherein advertisers can select a budget for a campaign (Fig 11A). Marchese further teaches, 
wherein if the user selects an offer to participate, the at least one server determines whether the budget allows for the at least one user to participate and accepts the user as a participant if the budget is not exhausted or waitlists the user if the budget is exhausted ([0018] & Fig 13 A - offers/notifications sent to potential social publishers expire when the budget is exhausted and therefore the system accepts the user to participate if the budget is not exhausted - optional limitations are not given patentable weight as they are not required)
Marchese suggests it is advantageous to include wherein if the user selects an offer to participate, the at least one server determines whether the budget allows for the at least one user to participate and accepts the user as a participant if the budget is not exhausted or waitlists the user if the budget is exhausted, because doing so can allow people to participate in live/active campaigns ([0018] & Fig 13 A).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Bladel in view of Golden in view of Klais to include wherein if the user selects an offer to participate, the at least one server determines whether the budget allows for the at least one user to participate and accepts the user as a participant if the budget is not exhausted or waitlists the user if the budget is exhausted, as taught by Marchese, because doing so can allow people to participate in live/active campaigns.




	Claims 5 and 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bladel in view of Golden in view of Klais, as applied to claim 3 above, and further in view of Tennenholtz et al. (U.S. PG Pub No. 2012/0158477, June 21, 2012) (hereinafter "Tennenholtz”) in view of Systerom et al. (U.S. PG Pub No. 2014/0279039, September 18, 2014) (hereinafter "Systrom”)

With respect to claim 5, Bladel, Golden, and Klais teach the system of claim 2. Bladel does not appear to explicitly disclose,
further comprising: a negotiation platform, configured to allow the at least one user to negotiate participation aspects including a payment value, 
an advertisement language 
and an advertisement image using a counteroffer
However, Tennenholtz teaches,
further comprising: a negotiation platform, configured to allow the at least one user to negotiate participation aspects including a payment value ([0045] distributers (i.e., the users who publish) can negotiate the inventive with the marketer)
Tennenholtz suggests it is advantageous to include a negotiation platform, configured to allow the at least one user to negotiate participation aspects including a payment value, because doing so can increase user satisfaction and control over their profile monetization ([045]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Bladel in view of Golden in view of Klais to include a negotiation platform, configured to allow the at least one user to negotiate participation aspects including a payment value, as taught by Tennenholtz, because doing so can increase user satisfaction and control over their profile monetization.

Bladel and Tennenholtz do not appear to explicitly disclose,
wherein the at least one user negotiates an advertisement language 
and an advertisement image using a counteroffer
However, Systrom teaches 
wherein the at least one user negotiates an advertisement language ([0041]-[0043] & [0047] & [0137])
and an advertisement image using a counteroffer([0041]-[0043] & [0047] & [0137])
Systrom suggests it is advantageous to include a negotiation platform, wherein the at least one user negotiates participation aspects including a payment value, because doing so can enable user-generated content while providing the advertiser some quality assurance in an efficient manner ([0041]-[0042] & [0047] & [0137]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Bladel in view of Golden in view of Klais in view of Tennenholtz to include wherein the at least one user negotiates an advertisement language and an advertisement image using a counteroffer, as taught by Systrom, because doing so can increase user satisfaction and control over their profile monetization.

With respect to claim 6, Bladel, Golden, and Klais Tennenholtz, and Systrom teach the system of claim 5. Bladel does not appear to explicitly disclose,
wherein a system review process allows the system to review the participation aspects of the counteroffer before forwarding the counteroffer to the advertiser
However, Systrom teaches 
wherein a system review process allows the system to review the participation aspects of the counteroffer before forwarding the counteroffer to the advertiser ([0041]-[0043] & [0047])
Systrom suggests it is advantageous to include wherein a system review process allows the system to review the participation aspects of the counteroffer before forwarding the counteroffer to the advertiser, because doing so can enable user-generated content while providing the advertiser some quality assurance in an efficient manner ([0041]-[0042] & [0047] & [0137]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Bladel in view of Golden in view of Klais in view of Tennenholtz to include wherein a system review process allows the system to review the participation aspects of the counteroffer before forwarding the counteroffer to the advertiser, as taught by Systrom, because doing so can increase user satisfaction and control over their profile monetization.

Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Reddy et al. (U.S. PG Pub No. 2014/0172550, June 19, 2014) teaches a platform where social media influencers can earn money by posting content to their social media profiles

Wu (U.S. PG Pub No. 2013/0346172 December 26, 2013) teaches a platform where social media influencers can earn money by posting redirection/back-end links to their social media profiles

“Can you Put a Web Link in a Twitter Profile?” (Vulcan, Nicole; Published at https://smallbusiness.chron.com/can-put-twitter-profile-28947.html on March 30, 2014)

Conclusion

	No claim is allowed

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621